In an action to recover damages for violation of Labor Law § 740, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 10, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A cause of action predicated upon Labor Law § 740 requires proof of an actual violation of law, rule, or regulation which creates and presents a substantial and specific danger to the public health or safety (see Bordell v General Elec. Co., 88 NY2d 869 [1996]; Remba v Federation Empl. & Guidance Serv., 76 NY2d 801 [1990]).
Here, the defendants established their prima facie entitlement to summary judgment by demonstrating that the plaintiff failed to establish that the defendants’ practices constituted an actual violation of a law, rule, or regulation which created and presented a substantial and specific danger to the public health or safety. In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the motion for summary judgment dismissing the complaint. Altman, J.P., Smith, McGinity and Cozier, JJ., concur.